Citation Nr: 0022475	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-37 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for a back and left leg 
disability with weakness and arthritis secondary to service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Nashville, VARO.  

In February 1998, the veteran withdrew his claim for a rating 
in excess of 50 percent for his post-traumatic stress 
disorder (PTSD).  

In a July 1999 rating decision, service connection for 
tinnitus was denied, service connection for malaria (formerly 
claimed as fever) with memory loss and anxiety was denied, 
and a rating in excess of 30 percent for right knee 
degenerative joint disease with total arthroplasty was 
confirmed and continued.  The veteran was informed of the 
determination by communication dated that month.  No notice 
of disagreement with that determination is of record.  

Also, in a February 2000 rating decision, entitlement to 
special monthly compensation based on the loss of use of the 
right lower extremity, entitlement to automobile and adaptive 
equipment or for adaptive equipment only, were denied.  The 
schedular rating for the veteran's total right knee 
arthroplasty was increased from 30 percent to 60 percent 
disabling, effective December 6, 1999.  The veteran was 
informed by communication dated later that month and a timely 
notice of disagreement with the determination is not of 
record.  

The Board notes that the veteran is in receipt of a total 
compensation rating based on unemployability by reason of the 
severity of his service-connected disabilities.  

The issues of service connection for a left knee and back 
disability secondary to service-connected right knee 
disability will be addressed in the remand portion of this 
section.  


FINDINGS OF FACT

1.  The RO originally denied service connection for bilateral 
hearing loss in a June 1981 rating decision.  The RO notified 
the veteran of the denial, but he did not initiate an appeal.  

2.  In an April 1994 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.  Again, the RO notified the 
veteran of the decision, but he did not timely appeal.  

3.  The evidence received since the April 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1981 and April 1994 rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).  

2.  Evidence received since the April 1994 final RO decision 
is not new and material and the claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied a claim for service connection for bilateral 
hearing loss in a June 1981 rating decision.  The veteran was 
notified of the determination by communication dated the same 
month and a timely appeal did not ensue.  Therefore, the June 
1981 decision is final.  38 U.S.C.A. § 7105 (West 1991).  
Thereafter, in an April 1994 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss.  The veteran was notified of the determination 
by communication dated in early May 1994 and a timely appeal 
did not ensue.  Therefore, the April 1994 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  Thus, the Board must perform a three-step 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  

The evidence of record at the time of the 1994 rating action 
consisted of the service medical records, the veteran's 
statements, a report of a March 1981 VA audiometric 
examination, and a report of a May 1981 VA audiometric 
examination.  Bases on that evidence, the RO concluded that 
no new and material evidence had been submitted to establish 
a hearing loss in service or within one year thereafter.

The evidence submitted since the April 1994 disallowance 
consists of VA medical records (including a September 1994 VA 
audiometric examination), statements from the veteran, and 
testimony given by him at a hearing at the RO in February 
1997.  At the hearing, the veteran testified that an 
artillery shell went off about 10 feet from him in service 
and this was responsible for his hearing loss.  His spouse 
reported that his hearing was fine prior to military service, 
but worsened over the years following service discharge.  
This testimony is essentially cumulative of prior evidence 
and not significant by itself or in conjunction with the 
prior evidence of record.  

The Board finds these statements, while are new, in that they 
have not been previously considered, are cumulative of 
evidence previously of record.  Specifically, the September 
1994 VA audiometric examination reflects a diagnosis of 
decreased hearing, as noted in earlier examinations.  The 
statements of the veteran and his spouse merely reiterate 
earlier contentions.  Moreover, the assertion of an inability 
to hear due to some incident of service is implicit in any 
claim for service connection for hearing loss.  Therefore, 
the Board finds that the evidence received since the April 
1994 rating decision is not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
not reopened.  38 U.S.C.A. § 5108; Elkins, at 219.  

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, that claim is denied.  


REMAND

In December 1999, the veteran was afforded a VA orthopedic 
examination of the knees.  The examiner concluded that the 
left knee arthritis had been accelerated by the right knee 
disability.  In February 2000, the RO prepared a rating 
action that did not include discussion of the issues of 
service connection for the left knee and back.  

Thereafter, the case was transferred to the Board.  VA 
regulations clearly require that, "A Supplemental Statement 
of the Case, so identified, will be furnished to the 
appellant and his or her representative, if any, when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case has been issued."  38 C.F.R. § 19.31 (1999).  Failure 
to furnish a supplemental statement of the case  to the 
veteran is a due process violation which must be corrected.  

Because of the potential impact of the December VA orthopedic 
examination on the issue of service connection for the left 
knee, and because the issue of service connection for a back 
disability could be impacted by the RO's decision regarding 
the left knee, this case must be returned to the RO.

The RO should again review the record.  
If any further development is necessary, 
it should be accomplished.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

